The appeal in this case brings for review final decree of divorce.
The controlling question presented is whether or not the complainant in the court below, appellee here, had been a bonafide resident of the State of Florida for a period of ninety days before filing the bill of complaint.
The testimony on this point is conflicting but there is substantial testimony in the record to show that the defendant and the complainant established their residence in Florida as early as the first of 1935 and had continued to hold out Miami, Florida, as the place of their residence. *Page 636 
The bill of complaint was filed on April 7, 1936.
On this evidence, the Master found that the court had jurisdiction of the parties and of the subject matter. This finding was approved and affirmed by the Chancellor. It is not made to appear that such findings were clearly erroneous and, therefore, they will not be disturbed on appeal.
The record discloses ample evidence to sustain the allegations of the bill of complaint and the decree is affirmed.
So ordered.
ELLIS, C.J., and TERRELL, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.